Exhibit 10.6

DAYSTAR TECHNOLOGIES, INC.

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 19,
2007 by and among Daystar Technologies, Inc., a Delaware corporation, (the
“Company”), and the investor listed on Schedule 1 hereto.

WHEREAS, the Investor has purchased a Senior Convertible Note with original
principal amount of $15,000,000 dated May 25, 2006 (the “Note”) that is
convertible into shares (the “Shares”) of the Company’s common stock, $0.01 par
value per share (including any securities into which or for which such shares
may be exchanged for, or converted into, pursuant to any stock dividend, stock
split, stock combination, recapitalization, reclassification, reorganization or
other similar event, the “Common Stock”); and

WHEREAS, the Company has agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. DEFINITIONS. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

“Affiliates” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Closing Date” means the date of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Person” (whether or not capitalized) means an individual, partnership, limited
liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement, and all other amendments and supplements to the



--------------------------------------------------------------------------------

Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Shares” means, at the relevant time of reference thereto, the
Shares (including any shares of capital stock that may be issued in respect
thereof pursuant to a stock split, stock dividend, recombination,
reclassification or the like), provided, however, that the term “Registrable
Shares” shall not include any of the Shares that are actually sold pursuant to a
registration statement that has been declared effective under the Securities Act
by the SEC.

“Registration Statement” means the Mandatory Registration Statement, any Demand
Registration on Form S-3, and any additional registration statements
contemplated by this Agreement, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference in such registration statement or Prospectus.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Stockholder Approval” means the approval of the stockholders of the Company of
the issuance of the Shares upon conversion of the Note, or the waiver by Nasdaq
of any required stockholder vote prior to the issuance of the Shares.

2. MANDATORY REGISTRATION.

(a) As promptly as possible after the date hereof, and in any event prior to the
date that is five (5) days following the Stockholder Approval (the “Mandatory
Filing Date”), the Company shall prepare and file with the SEC a Registration
Statement on Form S-3, S-1 or other appropriate form, for the purpose of
registering under the Securities Act all of the Registrable Shares for resale
by, and for the account of, each Investor as an initial selling stockholder
thereunder (the “Mandatory Registration Statement”). The Mandatory Registration
Statement shall permit the Investors to offer and sell, on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, any or all of
the Registrable Shares. The Company agrees to use its best efforts to cause the
Mandatory Registration Statement to be declared effective as soon as possible
but in no event later than the date that is one hundred twenty (120) days
following the Mandatory Filing Date (the “Mandatory Effective Date”) (including
filing with the SEC, within three (3) Business Days of the date that the Company
is notified (orally or in writing, whichever is earlier) by the SEC that the
Mandatory Registration Statement will not be “reviewed” or will not be subject
to further review, a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act (an “Acceleration Request”),
which request shall request an effective date that is within three (3) Business
Days of the date of such request). The Company shall notify each Investor in
writing promptly (and in any event within one (1) Business Day) after the
Company’s submission of an Acceleration Request to the SEC. The



--------------------------------------------------------------------------------

Company shall be required to keep the Mandatory Registration Statement
continuously effective (including through the filing of any required
post-effective amendments) until the earlier to occur of (i) the date after
which all of the Registrable Shares registered thereunder shall have been sold
and (ii) the second (2nd) anniversary of the Conversion of the Note; provided,
that in either case such date shall be extended by the amount of time of any
Suspension Period (as defined below). Thereafter, the Company shall be entitled
to withdraw the Mandatory Registration Statement and, upon such withdrawal and
notice to the Investors, the Investors shall have no further right to offer or
sell any of the Registrable Shares pursuant to the Mandatory Registration
Statement (or any prospectus relating thereto). The Company shall not cause any
registration statement (other than on Form S-8) for its securities to be
declared effective unless the Mandatory Registration Statement is simultaneously
declared effective.

(b) Notwithstanding anything in this Section 2 to the contrary, if the Company
shall furnish to the Investor a certificate signed by the President or Chief
Executive Officer of the Company stating that the Board has made the good faith
determination (i) that the continued use by the Investor of the Mandatory
Registration Statement for purposes of effecting offers or sales of Registrable
Shares pursuant hereto would require, under the Securities Act and the rules and
regulations promulgated thereunder, premature disclosure in the Mandatory
Registration Statement (or the Prospectus relating thereto) of material,
nonpublic information concerning the Company, its business or prospects or any
proposed material transaction involving the Company, (ii) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction or would not be in the best interests
of the Company and (iii) that it is therefore essential to suspend the use by
the Investors, of the Mandatory Registration Statement (and the Prospectus
relating thereto), then the right of the Investor to use the Mandatory
Registration Statement (and the Prospectus relating thereto) for purposes of
effecting offers or sales of Registrable Shares pursuant thereto shall be
suspended for a period (the “Suspension Period”) not greater than twenty
(20) consecutive Business Days during any consecutive twelve (12) month period.
During the Suspension Period, the Investor shall not offer or sell any
Registrable Shares pursuant to or in reliance upon the Mandatory Registration
Statement (or the Prospectus relating thereto). The Company agrees that, as
promptly as possible, but in no event later than one (1) Business Day, after the
consummation, abandonment or public disclosure of the event or transaction that
caused the Company to suspend the use of the Mandatory Registration Statement
(and the Prospectus relating thereto) pursuant to this Section 2(c), the Company
will as promptly as possible lift any suspension, provide the Investors with
revised Prospectuses, if required, and will notify the Investors of their
ability to effect offers or sales of Registrable Shares pursuant to or in
reliance upon the Mandatory Registration Statement.

(c) It shall be a condition precedent to the obligations of the Company to
register Registrable Shares for the account of the Investor pursuant to this
Section 2, Section 2A or Section 3 that such Investor furnish to the Company
such information regarding itself, the Registrable Securities held by it, and
the method of disposition of such securities as shall be required to effect the
registration of such Investor’s Registrable Securities.

(d) If (i) the Mandatory Registration Statement is not filed on or prior to the
Mandatory Filing Date, or (ii) the Mandatory Registration Statement filed or
required to be filed



--------------------------------------------------------------------------------

hereunder is not declared effective by the Commission by the Mandatory Effective
Date (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i) or (ii) the date on which such Event occurs, referred to
as “Event Date”), then on each such Event Date and on each monthly anniversary
of each such Event Date (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to each
Investor an amount in cash, as liquidated damages and not as a penalty, equal to
1% of the sum of the aggregate outstanding principal amount of the Note plus
accrued interest thereon as of the date hereof (the “Note Amount”). The parties
agree that (1) in no event will the Company be liable for liquidated damages
under this Agreement in excess of 1% of the Note Amount in any 30-day period and
(2) the maximum aggregate liquidated damages payable to an Investor under this
Agreement shall be twelve percent (12%) of the Note Amount. If the Company fails
to pay any partial liquidated damages pursuant to this Section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 18% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Investor, accruing daily from the date such
partial liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full. The liquidated damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event. Notwithstanding anything in this Agreement to the contrary,
the Investors’ sole remedy at law for the failure of the Company to file a
Mandatory Registration Statement and cause such Mandatory Registration Statement
to become effective in accordance with Section 2(a) hereof shall be the
liquidated damages described in this Section 2(d).

2A. MANDATORY S-3 REGISTRATION RIGHTS.

(a) If, at any time any Registrable Shares are not able to be resold pursuant to
an effective Registration Statement and the Company shall receive from the
Investor a written request (a “Demand Notice”) that the Company effect a
registration on Form S-1 or S-3 or other appropriate form (a “Demand
Registration”), or any successor or substitute form, with respect to all or a
part of the Registrable Shares owned by the Investor, then the Company will use
best efforts to effect such registration, as soon as practicable and in any
event within thirty (30) days, of all or such portion of such Investor’s
Registrable Shares as are specified in such request, together with all or such
portion of the Registrable Shares of any other Investor or Investors joining in
such request; provided, however, that the Company may temporarily suspended the
use of such registration statement for the same reasons and on the same terms as
described in Section 2(b) above. The Company shall not be required to effect
more than three (3) registrations pursuant to this Section 2A(a) during any
consecutive twelve (12) month period.

(b) It shall be a condition precedent to the obligations of the Company to
register Registrable Shares for the account of the Investor pursuant to this
Section 2 or Section 3 that such Investor furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required to effect the
registration of such Investor’s Registrable Securities.

3. “PIGGYBACK REGISTRATION”.

(a) If at any time any Registrable Shares are not able to be resold pursuant to
an effective Registration Statement, and the Company proposes to register any of
its Common



--------------------------------------------------------------------------------

Stock under the Securities Act, whether as a result of an offering for its own
account or the account of others (but excluding any registrations to be effected
on Forms S-4 or S-8 or other applicable successor Forms), the Company shall,
each such time, give to the Investor twenty (20) days’ prior written notice of
its intent to do so, and such notice shall describe the proposed registration
and shall offer Investor the opportunity to register such number of Registrable
Shares as such Investor may request. Upon the written request of the Investor
given to the Company within fifteen (15) days after the receipt of any such
notice by the Company, the Company shall include in such Registration Statement
all or part of the Registrable Shares of such Investor, to the extent requested
to be registered.

(b) If a registration pursuant to Section 3 hereof involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested by the Investor
to be included in such registration is likely to affect materially and adversely
the success of the offering or the price that would be received for any shares
of Common Stock offered in such offering, then, notwithstanding anything in this
Section 3 to the contrary, the Company shall only be required to include in such
registration, to the extent of the number of shares of Common Stock which the
Company is so advised can be sold in such offering, (i) first, the number of
shares of Common Stock requested to be included in such registration for the
account of any stockholders of the Company (including the Investor), pro rata
among such stockholders on the basis of the number of shares of Common Stock
that each of them has requested to be included in such registration, and
(ii) second, any shares of Common Stock proposed to be included in such
registration for the account of the Company.

(c) In connection with any offering involving an underwriting of shares, the
Company shall not be required under this Section 3 or otherwise to include the
Registrable Shares of the Investor therein unless such Investor accepts and
agrees to the terms of the underwriting, which shall be reasonable and
customary, as agreed upon between the Company and the underwriters selected by
the Company.

4. OBLIGATIONS OF THE COMPANY. In connection with the Company’s registration
obligations hereunder, the Company shall, as expeditiously as practicable:

(a) (i) furnish to the Investor copies of all documents filed with the SEC prior
to their being filed with the SEC and consider any comments received from the
Investor, (ii) use commercially reasonable best efforts to cause its officers
and directors, counsel and certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of such Investor, to
conduct a reasonable investigation within the meaning of the Securities Act, and
(iii) notify the Investor of any stop order issued or threatened by the SEC and
use best efforts to prevent the entry of such stop order or to remove it if
entered.

(b) (i) prepare and file with the SEC (electronically on EDGAR) such amendments
and supplements, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
comply with the Securities Act and to keep the Registration Statement
continuously effective as required herein, and prepare and file with the SEC
such additional Registration Statements as necessary to register for resale
under the Securities Act all of the Registrable Shares (including naming any



--------------------------------------------------------------------------------

permitted transferees of Registrable Shares as selling stockholders in such
Registration Statement); (ii) cause any related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as possible
to any comments received from the SEC with respect to each Registration
Statement or any amendment thereto and as promptly as possible provide the
Investors true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement (other than correspondence containing
material nonpublic information); and (iv) comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Shares covered by such Registration Statement as so amended or in
such Prospectus as so supplemented.

(c) Notify the Investor and Investor’s Counsel as promptly as possible:

(i) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Shares or the initiation of any proceedings for that purpose; (C )
of a pending proceeding against the Company under Section 8A of the Securities
Act in connection with the offering of the Registrable Shares; and (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose. Without limitation of any remedies to which the Investors may
be entitled under this Agreement, if any of the events described in
Section 4(c)(ii)(A), 4(c)(ii)(B), and 4(c)(ii)(C) occur, the Company shall use
best efforts to respond to and correct the event.

(d) Notify the Investor and their counsel as promptly as possible of the
happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, the Company will as promptly as possible prepare (and, when
completed, give notice to the Investor) a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such Prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; provided that upon such notification by the Company, the
Investor will not offer or sell Registrable Shares pursuant to such Prospectus
until the Company has notified the Investor that it has prepared a supplement or
amendment to such Prospectus and delivered copies of such supplement or
amendment to the Investor (it being understood and agreed by the Company that
the foregoing proviso shall in no way diminish or otherwise impair the Company’s
obligation to as promptly as possible prepare a Prospectus amendment or
supplement as above provided in this Section 4(d) and deliver copies of same as
above provided in Section 4(h) hereof), and it being further understood that, in
the case of the



--------------------------------------------------------------------------------

Mandatory Registration Statement, any such period during which the Investor is
restricted from offering or selling Registrable Shares shall constitute a
Suspension Period.

(e) Upon the occurrence of any event described in Section 4(d) hereof, as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

(f) Use best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of, (i) any order suspending the effectiveness of any Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Shares for sale in any jurisdiction, as
promptly as possible (it being understood that, in the case of the Mandatory
Registration Statement, any period during which the effectiveness of the
Mandatory Registration Statement or the qualification of any Registrable Shares
is suspended shall constitute a Suspension Period).

(g) Furnish to the Investor and their counsel, without charge, at least one
filed copy of each Registration Statement and each amendment thereto, and all
exhibits to the extent requested by such Investor or their counsel (including
those previously furnished or incorporated by reference) as promptly as possible
after the filing of such documents with the SEC.

(h) As promptly as possible furnish to the selling Investor, without charge,
such number of copies of a Prospectus, including a preliminary Prospectus, in
conformity with the requirements of the Securities Act, and such other documents
(including, without limitation, Prospectus amendments and supplements) as each
such selling Investor may reasonably request in order to facilitate the
disposition of the Registrable Shares covered by such Prospectus and any
amendment or supplement thereto. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the selling Investor in
connection with the offering and sale of the Registrable Shares covered by such
Prospectus and any amendment or supplement thereto to the extent permitted by
federal and state securities laws and regulations.

(i) Use best efforts to register and qualify (or obtain an exemption from such
registration and qualification) the Registrable Shares under such other
securities or blue sky laws of the states of residence of the Investor and such
other jurisdictions as the Investor shall reasonably request, to keep such
registration or qualification (or exemption therefrom) effective during the
periods each Registration Statement is effective, and do any and all other acts
or things which may be reasonably necessary or advisable to enable the Investor
to consummate the public sale or other disposition of Registrable Shares in such
jurisdiction, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions where
it is not then qualified or subject to process.



--------------------------------------------------------------------------------

(j) Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates representing the Registrable Shares to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Securities Purchase Agreement and
applicable law, of all restrictive legends, and to enable such Registrable
Shares to be in such denominations and registered in such names as such
Investors may request.

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investor, any managing underwriter participating in any disposition pursuant to
a Registration Statement, Investor’s Counsel and any attorney, accountant or
other agent retained by the Investor or any managing underwriter, in connection
with the sale of the Registrable Shares, including, without limitation, making
available any documents and information; provided, however, that the Company
will not deliver or make available to any Investor material, nonpublic
information unless such Investor specifically requests and consents in advance
in writing to receive such material, nonpublic information and, if requested by
the Company, such Investor agrees in writing to treat such information as
confidential.

(l) At the request of an Affiliate, the Company shall amend any Registration
Statement to include such Affiliate as a selling stockholder in such
Registration Statement.

(m) Comply with all applicable rules and regulations of the SEC in all material
respects.

(n) Obtain the written consent of the Investor prior to filing any registration
statement (other than on Form S-8) prior to the receipt of Stockholder Approval.

5. EXPENSES OF REGISTRATION. The Company shall pay for all expenses incurred in
connection with a registration pursuant to this Agreement and compliance with
Section 4 of this Agreement, including without limitation (i) all registration,
filing and qualification fees and expenses (including without limitation those
related to filings with the SEC, The NASDAQ Stock Market, or any national
securities exchange upon which the Company’s securities are listed and in
connection with applicable state securities or blue sky laws), (ii) all printing
expenses, (iii) all messenger, telephone and delivery expenses incurred by the
Company, (iv) all fees and disbursements of counsel for the Company and the
Investor’s Counsel, and (v) all fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.

6. DELAY OF REGISTRATION. Subject to Section 11(d) hereof, the Investor and the
Company (other than with respect to Section 4(d) hereof) shall not take any
action to restrain, enjoin or otherwise materially delay any registration as the
result of any controversy which might arise with respect to the interpretation
or implementation of this Agreement.

7. INDEMNIFICATION. In the event that any Registrable Shares of the Investor are
included in a Registration Statement pursuant to this Agreement:

(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless each Investor and each officer, director, fiduciary, agent, investment
advisor,



--------------------------------------------------------------------------------

employee, member (or other equity holder), general partner and limited partner
(and affiliates thereof) of such Investor, each broker, underwriter or other
person acting on behalf of such Investor and each person, if any, who controls
such Investor within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, (the “Losses”) to which they
may become subject under the Securities Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or relate to any untrue or alleged
untrue statement of any material fact contained in the Registration Statement,
or arise out of or relate to the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
state securities or blue sky laws applicable to the Company and leading to
action or inaction required of the Company in connection with such registration
or qualification under such Securities Act or state securities or blue sky laws;
and, subject to the provisions of Section 7(c) hereof, the Company will
reimburse on demand such Investor, such broker or other person acting on behalf
of such Investor or such officer, director, fiduciary, employee, member (or
other equity holder), general partner, limited partner, affiliate or controlling
person for any legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 7(a) shall not apply to amounts paid in settlement of any such
Losses if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, damage, liability or action to the extent that
it solely arises out of or is based upon an untrue statement of any material
fact contained in the Registration Statement or omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, in reliance upon and in conformity with written
information furnished by such Investor expressly for use in connection with such
Registration Statement.

(b) To the fullest extent permitted by law, the Investor, severally (as to
itself) and not jointly, will indemnify and hold harmless the Company, each of
its directors, each of its officers who have signed the Registration Statement,
each person, if any, who controls the Company within the meaning of the
Securities Act, against any Losses to which the Company or any such director,
officer or controlling person may become subject to, under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereto) solely arise
out of or are based upon any untrue statement of any material fact contained in
the Registration Statement, or solely arise out of or relate to the omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement in reliance upon and in conformity with
written information furnished by such Investor expressly for use in connection
with such Registration Statement; and, subject to the provisions of Section 7(d)
hereof, such Investor will reimburse on demand any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person in connection with investigating or defending any such Losses, provided,
however, that the maximum aggregate amount of liability of such Investor under
this Section 7 shall be limited to the proceeds (net of underwriting discounts
and commissions, if any) actually received by such Investor from the sale of
Registrable Shares covered by such Registration Statement; and



--------------------------------------------------------------------------------

provided, further, however, that the indemnity agreement contained in this
Section 7(b) or 7(e) shall not apply to amounts paid in settlement of any such
Losses if such settlement is effected without the consent of such Investor
against which the request for indemnity is being made (which consent shall not
be unreasonably withheld).

(c) As promptly as possible after receipt by an indemnified party under this
Section 7 of notice of the threat, assertion or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof and the indemnifying party shall have the
right to participate in and, to the extent the indemnifying party desires,
jointly with any other indemnifying party similarly noticed, to assume at its
expense the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that, the failure to notify an indemnifying party promptly of
the threat, assertion or commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this
Section 7 except (and only) to the extent that it shall be finally determined by
a court of competent jurisdiction (which determination is not subject to appeal
or further review) that such failure shall have proximately and materially
adversely prejudiced the indemnifying party.

(d) If any indemnified party shall have reasonably concluded that there may be
one or more legal defenses available to such indemnified party which are
different from or additional to those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Section 7, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, and such indemnifying party shall reimburse
such indemnified party and any person controlling such indemnified party for the
fees and expenses of counsel retained by the indemnified party which are
reasonably related to the matters covered by the indemnity agreement provided in
this Section 7. Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Company for that section or participations.

(e) If the indemnification provided for in this Section 7 from the indemnifying
party is applicable by its terms but unavailable to an indemnified party
hereunder in respect of any Losses, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall, subject to the maximum aggregate
liability of any Investor as set forth in Section 7(b), contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
faults of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to



--------------------------------------------------------------------------------

include, subject to the limitations set forth in Sections 7(a), 7(b) 7(c) and
7(d), any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 7(e) were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph.

(f) The indemnity and contribution agreements contained in this Section are in
addition to any liability that any indemnifying party may have to any
indemnified party.

8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investor the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Investor to sell the Registrable Shares to the
public without registration, the Company agrees to use best efforts to: (i) make
and keep public information available, as those terms are understood and defined
in Rule 144, (ii) file with the SEC in a timely manner all reports and other
documents required to be filed by an issuer of securities registered under the
Securities Act or the Exchange Act; (iii) as long as the Investor owns any
Shares, to furnish in writing upon such Investor’s request a written statement
by the Company that it has complied with the reporting requirements of Rule 144
and of the Securities Act and the Exchange Act, and to furnish to such Investor
a copy of the most recent annual and quarterly reports of the Company, and such
other reports and documents so filed by the Company as may be reasonably
requested in availing such Investor of any rule or regulation of the SEC
permitting the selling of any such Shares without registration, and
(iv) undertake any additional actions reasonably necessary to maintain the
availability of a Registration Statement, including any successor or substitute
forms, or the use of Rule 144.

9. TRANSFER OF REGISTRATION RIGHTS. Each Investor may assign or transfer any or
all of its rights under this Agreement to any Person, provided such assignee or
transferee agrees in writing to be bound by the provisions hereof that apply to
such assigning or transferring Investor. Upon any such, and each successive,
assignment or transfer to any permitted assignee or transferee in accordance
with the terms of this Section 9, such permitted assignee or transferee shall be
deemed to be an “Investor” for all purposes of this Agreement.

10. ENTIRE AGREEMENT. This Agreement, together with the Notes constitutes and
contains the entire agreement and understanding of the parties with respect to
the subject matter hereof, and it also supersedes any and all prior
negotiations, correspondence, agreements or understandings with respect to the
subject matter hereof.

11. MISCELLANEOUS.

(a) This Agreement, and any right, term or provision contained herein, may not
be amended, modified or terminated, and no right, term or provision may be
waived, except with the written consent of (i) the holders of at least 50% of
the then outstanding Registrable Shares and (ii) the Company; provided that any
amendment or modification that is materially and disproportionately adverse to
any particular Investor (as compared to all Investors as a group) shall require
the consent of such Investor.



--------------------------------------------------------------------------------

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, as such laws are applied to contracts
entered into and wholly to be performed within the State of New York and without
giving effect to any principles of conflicts or choice of law that would result
in the application of the laws of any other jurisdiction. This Agreement shall
be binding upon the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns and transferees, provided that
the terms and conditions of Section 9 hereof are satisfied. Notwithstanding
anything in this Agreement to the contrary, if at any time any Investor
(including any successors or assigned) shall cease to own any Registrable
Shares, all of such Investor’s rights under this Agreement shall immediately
terminate.

(c) Any notices to be given pursuant to this Agreement shall be in writing and
shall be given by certified or registered mail, confirmation receipt request.
Notices shall be deemed given when personally delivered or when mailed to the
addresses of the respective parties as set forth on Exhibit A or Schedule 1
hereto, as applicable, or to such changed address of which any party may notify
the others pursuant hereto, except that a notice of change of address shall be
deemed given when received. An electronic communication (“Electronic Notice”)
shall be deemed written notice for purposes of this Section 11(c) if sent with
confirmation receipt requested to the electronic mail address specified by the
receiving party on Exhibit A or Schedule 1 hereto, as applicable. Electronic
Notice shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party.

(d) The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law will be inadequate, and each of the parties hereto
shall be entitled to specific performance of the obligations of the other
parties hereto and to such appropriate injunctive relief as may be granted by a
court of competent jurisdiction. All remedies, either under this Agreement or by
law or otherwise afforded to any of the parties, shall be cumulative and not
alternative.

(e) This Agreement may be executed in a number of counterparts. All such
counterparts together shall constitute one Agreement, and shall be binding on
all the parties hereto notwithstanding that all such parties have not signed the
same counterpart. The parties hereto confirm that any facsimile copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.

(f) Except as contemplated in Section 9 hereof, this Agreement is intended
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any Person (including, without
limitation, any stockholder or debt holder of the Company) other than the
parties hereto or their permitted transferees or assignees.

(g) If any provision of this Agreement is invalid, illegal or unenforceable,
such provision shall be ineffective to the extent, but only to the extent of,
such invalidity, illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement,
unless such a construction would be unreasonable.

(h) This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their permitted successors and assigns.



--------------------------------------------------------------------------------

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

DAYSTAR TECHNOLOGIES, INC. By:  

/s/ Stephan DeLuca

Name:   Stephan DeLuca Title:   Chief Executive Officer INVESTOR: LC CAPITAL
MASTER FUND, LTD. By:  

/s/ Richard F. Conway

Name:   Richard F. Conway Title:   Director

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

All correspondence to the Company shall be addressed as follows:

DayStar Technologies, Inc.

13 Corporate Drive

Halfmoon, New York 12065

Attn:

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

Boston MA 02110

Attn: Stephen T. Adams

All correspondence to the Investors shall be addressed as set forth in Schedule
1 below



--------------------------------------------------------------------------------

Schedule 1

List of Investors

Investor

LC Capital Master Fund, Ltd.